Exhibit 10.1
CONSULTING AGREEMENT
This Agreement is made and entered into this 16th day of May 2008, by and
between Goodrich Corporation (“Goodrich”) and John J. Grisik (“Consultant”), as
follows:
In consideration of and subject to the provisions of this Agreement, Consultant
will provide, during the Consulting Term (as defined herein), the Services (as
defined herein) in accordance with the following terms and conditions:

1.  
Services. Consultant shall render consulting services, as required by the Chief
Executive Officer of Goodrich, or his designees, (i) to develop and refine the
Goodrich Strategic Plan and (ii) to assist with any other projects or
initiatives (the “Services”). Consultant shall be reasonably available to
Goodrich averaging four (4) days per month during the Consulting Term (as
defined herein). Consultant shall also be reasonably available to travel on
business for Goodrich. In rendering the Services, Consultant shall comply with
all Goodrich policies and procedures.

2.  
Consulting Term. This Agreement shall become effective on June 1, 2008 and shall
continue through November 30, 2008 (the “Consulting Term”). This Agreement shall
not be renewed by its own terms, and any further rendition of services by
Consultant beyond November 30, 2008 shall require the execution of a new
consulting agreement.
  3.  
Compensation.

  a.  
Consulting Fee. Consultant shall receive Eleven Thousand and no/100 Dollars
($11,000.00) per month (the “Consulting Fee”) for the Services provided under
this Agreement.
    b.  
Reimbursable Expenses. Goodrich shall reimburse Consultant for approved and
reimbursable expenses incurred by Consultant in providing the Services, which
shall include expenses for the actual cost of transportation (including first
class air travel), subsistence and related incidental expenses. Travel
arrangements shall be coordinated through Carlson Wagonlit. Such expenses must
be approved in advance in connection with the Services, and of the kind and
nature normally reimbursed by Goodrich, in accordance with Goodrich standard
policies and procedures.
    c.  
Invoice. Consultant shall provide an invoice for all amounts due under this
Agreement at the end of each month in which Services are provided. Such invoice
shall include a specific description of Services provided. Such invoices shall
be sent to Goodrich Corporation, 2730 West Tyvola Road, Charlotte, NC 28217;
Attention: Jennifer Pollino.

 

 



--------------------------------------------------------------------------------



 



4.  
Taxes; Independent Contractor. Consultant shall render the Services hereunder as
an independent contractor and not as an employee, agent, partner, or joint
venturer of Goodrich or any of its subsidiaries, divisions, affiliates or
related entities. Consultant is not authorized to, nor shall he make any attempt
to, make any commitments, agreements or binding obligations for or on behalf of
Goodrich unless previously authorized by the Chief Executive Officer or his
designees. Consultant shall receive, as total and sole compensation for the
Services, the amounts set for in Paragraph 3. Consultant shall be responsible
for payment of all taxes and other charges of whatever nature on the
compensation. Consultant will prepare and file all necessary and appropriate tax
forms, returns and other tax and regulatory filings to reflect Consultant’s
independent contractor status. The compensation paid to Consultant shall
constitute full payment and satisfaction for all services of every kind and
connection with the Services. As an independent contractor, Consultant shall not
be eligible by reason of this Agreement to participate in any benefit,
insurance, compensation, bonus, vacation, severance, health and welfare or
retirement program offered at any time by Goodrich to Goodrich employees. This
Agreement shall not, however, affect any rights or benefits Consultant has or is
entitled to by virtue of his prior status as an employee of Goodrich or other
agreements entered into by Consultant and Goodrich prior to the effective date
of this Agreement.

5.  
Confidential Information/Work Product. In the course of providing Services,
Consultant will be furnished with certain data and information that is
confidential or proprietary to Goodrich, affiliates of Goodrich and/or third
parties. As a condition to the commencement and continuance of this Agreement,
Consultant shall keep such data and information strictly confidential in
accordance with the following terms:

  a.  
Confidential Information. Consultant agrees that all information furnished or
disclosed to Consultant by Goodrich or which is otherwise obtained from Goodrich
and/or its subsidiaries, divisions, affiliates or related entities (whether
written, oral or by visual inspection) together with all Work Product (as
defined herein) in connection with the performance of Services (the
“Confidential Information”) shall be received, maintained and protected in
confidence by Consultant and shall not be disclosed to any other person or
entity or used by Consultant in any way or for any other person or entity,
except as is specifically agreed to in advance in writing by Goodrich. All
Confidential Information shall be used solely for the purposes of providing the
Services. Consultant’s confidentiality obligations with respect to Confidential
Information shall continue indefinitely and shall survive the termination of
this Agreement; provided, however, that the foregoing obligations shall not
apply to any Confidential Information which (i) is in the public domain on a
non-confidential basis prior to the date of this Agreement or (ii) comes into
the public domain on a non-confidential basis after the date of this Agreement
through no fault of Consultant.
       
Consultant agrees to take all reasonably required measures to protect the
confidentiality of the Confidential Information furnished or disclosed by
Goodrich under this Agreement.
       
Consultant agrees that all Confidential Information disclosed by Goodrich shall
remain the property of Goodrich, and that same shall be returned to Goodrich
(or, if directed by Goodrich, destroyed) upon termination of this Agreement, or
upon any earlier written request of Goodrich. Consultant acknowledges that
unauthorized disclosure and/or use of Confidential Information may cause
irreparable harm to Goodrich and that Goodrich may enforce the provisions hereof
through an injunction without proof of damage.
       
Consultant shall not make any unauthorized disclosure to Goodrich of any
confidential information in his possession which belongs to a third party.
       
The confidentially and non-use obligation hereof shall also apply to all or any
information or data developed or prepared by Consultant in performing the
Services, and which is confidential or otherwise restricted pursuant to this
Agreement. In addition, Consultant agrees that any invention, improvement,
method or other item or matter which relates to the subject of this Agreement or
to Goodrich’s present or contemplated business, shall be kept strictly
confidential by Consultant, and shall be disclosed to and is hereby assigned by
Consultant to Goodrich without additional compensation from Goodrich.

 

2



--------------------------------------------------------------------------------



 



b.  
Work Product. All Work Product created by Consultant under this Agreement is and
shall be the exclusive property of Goodrich, and may not be shared with or
disclosed to any other party without Goodrich’s consent. Consultant hereby
irrevocably assigns to Goodrich, without additional compensation, all right,
title and interest in and to the Work Product. “Work Product” means everything
that is produced, conceived or developed by Consultant in the course of
performing Services for Goodrich under this Agreement, including, without
limitation, any and all reports, analyses, studies, documentation, notes,
drawings, computer programs (source code, object code and listings), customer
lists, inventions, creations and deliverables. During and after the Consulting
Term, Consultant will assist Goodrich in every reasonable way, at Goodrich’s
expense, to secure, maintain and defend for Goodrich’s benefit all copyrights,
patent rights, mask work rights, trade secret rights and other proprietary
rights in and to the Work Product. To the extent that Consultant has
intellectual property rights or other proprietary rights that are incorporated
in or necessary to the use of the Work Product, Consultant grants Goodrich and
its subsidiaries, divisions, affiliates, and related entities a royalty-free,
irrevocable, worldwide, non-exclusive license to use, disclose, reproduce,
modify, make derivative works, license and distribute such intellectual property
or other propriety rights. To the extent any Work Product is a Work Made for
Hire as that phrase is defined by the United States Copyright laws, Consultant
agrees that such Work Product shall be owned by and be for the express benefit
of Goodrich.
     
Upon termination of this Agreement, or upon any earlier written request of
Goodrich, the Work Product and all copies thereof shall be returned to Goodrich
or, if directed by Goodrich, destroyed.

6.  
Compliance with Laws/Conflict of Interest. Consultant shall fully comply with
all applicable laws, regulations, rules and other requirements of the United
States and of any applicable state or foreign government. Consultant shall not
pay or offer to pay for meals, refreshments, entertainment or similar expenses
for, or provide or offer to provide any gift or thing irrespective of its value
to, any United States or foreign government employee or official, any company,
political party or candidate, or person or entity, to attempt to influence a
government or customer to assist Goodrich. Consultant warrants and represents
that he is familiar with and agrees to comply with all applicable laws,
regulations, Executive Orders and other requirements governing the use and
handling of classified information, procurement and procurement integrity,
influence of public officials and other legal, ethical and compliance
requirements.

7.  
Personal Nature of Services. It is mutually understood that Consultant will
perform the Services personally and that no other person shall be retained by
Consultant to perform the Services except on written approval of Goodrich.
Consultant further agrees that this Agreement is not assignable by him without
the written consent of Goodrich. Nothing herein contained shall prevent
Consultant, should he so elect, from assigning this Agreement to a professional
corporation in which he is the majority shareholder, provided that all Services
shall be provided by the Consultant herein designated personally.

 

3



--------------------------------------------------------------------------------



 



8.  
Termination. This Agreement may be terminated by Goodrich with immediate effect
upon: (i) Goodrich’s reasonable belief that Consultant has violated any
applicable law, regulation or provision of this Agreement; (ii) Consultant’s
failure to timely provide any action or item required by this Agreement, or
(iii) the appearance of a conflict of interest. In addition, either party may
also terminate this Agreement for any reason on thirty (30) days’ notice. The
parties agree that the flexibility to obtain the Services hereunder is critical,
and therefore it is essential for the compensation, competition, confidentiality
and termination provisions to be structured as provided by this Agreement. These
factors do no affect Consultant’s independent contractor status.

9.  
Notices. Any notice required or permitted hereunder will be sent by Registered
or Certified Mail, postage prepaid, to Consultant at 10811 Isola Bella Court,
Miromar Lakes, FL 33913; and to Goodrich at 2730 West Tyvola Road, Charlotte, NC
28217; Attention: General Counsel, Legal Department, or to such other address
for such notices as designated from this time by either party by written notice
to the other.

10.  
Modification. Any modification of this Agreement shall be made only by a
specific written amendment to this Agreement signed by Consultant and the Chief
Executive Officer of Goodrich.

11.  
Severability. The provisions of this Agreement shall be deemed to be severable.
Invalidating any one provision by a court of competent jurisdiction shall not
invalidate any other provision. In the event a court of competent jurisdiction
determines that any of the restrictions contained in this Agreement is
unenforceable, the parties agree that such restriction shall be deemed modified
to allow it to be enforceable while accomplishing the most similar purpose. The
parties nevertheless agree that the provisions of this Agreement are reasonable,
and jointly urge any court considering the matter to enforce the provisions of
this Agreement to the fullest lawful extent.

12.  
Complete Agreement. This Agreement constitutes the full and complete agreement
of Goodrich and Consultant regarding the subject matter hereof and supersedes
and cancels any prior agreements or understandings, whether written or oral,
with respect to such subject matter.

13.  
Governing Law. The parties expressly agree that this Agreement shall be
construed and governed by the law of the state of North Carolina without giving
effect to choice of law provisions.

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date and year first above written.

              GOODRICH CORPORATION
 
       
 
  BY:    
 
       
 
      Marshall O. Larsen
President and Chief Executive Officer
 
            CONSULTANT
 
       
 
  BY:    
 
       
 
      John J. Grisik

 

5